Title: To George Washington from Major General William Heath, 18 November 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Roxbury [Mass.] November 18th 1778.
  
Agreeable to your Excellency’s instructions, some time since received, I had, previous to Major Genl Gates’s taking the Command of this District discharged the following Officers from the Army, viz., October 23d Capt. Gowen Brown & Captain John Langdon of Colo. Henry Jackson’s Regiment.
Captain Lieut. John Cumston of Colonel John Crane’s Regiment of Artillery.
October 27th Captain Nathl Jarvis, Lieut. John Jackson & Adjutant James Carew of Colonel Henry Jackson’s Regiment.
31st Captain Lieutenant Daniel Parker of Colo. Crane’s Regiment of Artillery —and—
Ensign Enoch Pond of Colo. Lee’s Regiment. his Discharge bears date the 3d of June last, the time of the date of your Excellency’s Letter permitting him to resign.
Major Lithgow of Colo. Tupper’s Regiment who had your permission on the 14th of Augt to resign, living at the eastern extremity of this State has not been up since I received your Excellency’s answer; I have wrote him on the subject, and that his discharge would bear date from that time. I have a certificate from Colo. Tupper that he is not indebted to the public.
  Ensign Winsor Jones of Colo. Greaton’s Regiment had your permission in the month of May last to resign his Commission. I have repeatedly called upon him to produce a Certificate of his not being indebted to the Regiment. He informs me that he has several times wrote for it, 
    
    
    
    but cannot as yet obtain it; one of my Gentlemen not long since wrote Coll Greaton on the Subject, but has not, as yet, recd an answer.
The warm affection and regard which I have, and ever shall retain, for your Excellency will not allow me to close without wishing you every felicity, and assuring you that, with every sentiment of respect & esteem, I have the honor to be your Excellency’s Most obedient Servant

  W. Heath

